Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 recites an apparatus comprising a receiver…a transmitter…There isn’t any structural elements associated with the claims apparatus. Therefore, the system being claimed is software per se which does not fall under any of the statutory categories defined under § 101. Software per se is not a useful process, a machine, a manufacture, or a composition of matter. Therefore claim 9 and its dependent claims are directed towards non- statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (us 2007/0073882) (hereinafter Brown) in view of Haraki (us 2009/0265455).
As regarding claim 1, Brown discloses a processor, configured to allocate a first ethernet media access control (MAC) address to a terminal (see Brown par 0028, allocate MAC address to the device and send the allocated MAC address to the device); and a transceiver, configured to send the first ethernet MAC address to the terminal (see Brown par 0028, send the allocated MAC address to the device).
 Brown is silent in regard to the concept of the first ethernet MAC address uniquely identifies the terminal or a packet data unit (PDU) session of the terminal within a global network range, wherein the first ethernet MAC address is a source MAC address of a packet sent by the terminal.  
Hiraki teaches the concept of the first ethernet MAC address uniquely identifies the terminal or a packet data unit (PDU) session of the terminal within a global network range (see Hiraki par 0044, check to make sure the MAC address is not duplicate (i.e. unique MAC address)), wherein the first ethernet MAC address is a source MAC address of a packet sent by the terminal (see Hiraki par 0055, the source address is the MAC address of the device transmitting the frame).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hiraki to Brown because they're analogous art.  A person would have been motivated to modify Brown with Hiraki’s teaching for the purpose of preventing MAC address duplication in devices (see Hiraki par 0011).


As regarding claim 3, Brown-Hiraki discloses send the first ethernet MAC address to a network device, wherein the first ethernet MAC address is used to establish a correspondence between the first ethernet MAC address and an identifier of a subscriber corresponding to the terminal (see Hiraki par 00065, store mac address and device ID).  The same motivation was utilized in claim 1 applied equally well to claim 3.

As regarding claim 5, Brown-Hiraki discloses the processor is further configured to set that the first ethernet MAC address in an ethernet MAC address database cannot be allocated (see Hiraki par 0066, if duplicate, generate and allocate MAC address that 

As regarding claim 6, Brown-Hiraki discloses a type of the PDU session of the terminal is an Ethernet type (see Hiraki 0062, send and receive Ethernet frames).  The same motivation was utilized in claim 1 applied equally well to claim 6.

As regarding claim 7, Brown-Hiraki discloses receiving, by a terminal, a first ethernet media access control (MAC) address from a first network device (see Brown par 0028, the server transmit the MAC address to the device, therefore the device receives the MAC address), wherein the first ethernet MAC address uniquely identifies the terminal or a packet data unit PDU session of the terminal within a global network range (see Hiraki par 0044, check to make sure the MAC address is not duplicate (i.e. unique MAC address)); and sending, by the terminal, a packet, wherein a source MAC address of the packet is the first ethernet MAC address (see Hiraki par 0055, the source address is the MAC address of the device transmitting the frame). The same motivation was utilized in claim 1 applied equally well to claim 7.

As regarding claim 8, Brown-Hiraki discloses a type of the PDU session of the terminal is an ethernet type. (see Hiraki 0062, send and receive Ethernet frames).  The same motivation was utilized in claim 1 applied equally well to claim 8.

.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown- Haraki as applied to claim 1 above an further in view of Cholas et al (us 2011/0219229) (hereinafter Cholas).
As regarding claim 4, Brown-Haraki discloses the invention as claims in claim 1 above and further discloses configured to establish a correspondence between the first ethernet MAC address and an identifier of a subscriber corresponding to the terminal (see Hiraki par 00065, store mac address and device ID).
Brown-Haraki is silent in regard to the concept of send the correspondence to a network device, wherein the correspondence is used for a generation of a bill of the subscriber.  
Cholas teaches send the correspondence to a network device, wherein the correspondence is used for a generation of a bill of the subscriber (see Cholas 0168, transmit MAC address and subscriber ID to billing server, it is obvious that the billing server will carry out the function of the billing server such as generate or create billing information with the information received).
  It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cholas to Brown-Hiraki because they're analogous art.  A person would have been motivated to 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452